Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 1 of 16 Page ID #:275




    1 DAVID G. HALM, ESQ., SBN: 179957
        David.halm@qpwblaw.com
    2 MARAL N. MEHRABIAN, ESQ., SBN: 322119
        Maral.Mehrabian@qpwblaw.com
    3 QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
      500 N. Brand Boulevard, Suite 1650
    4 Glendale, California 91203
      Telephone: 213.486.0048
    5 Facsimile: 213.486.0049
    6 Attorneys for Defendant, TARGET CORPORATION
    7
    8                        UNITED STATES DISTRICT COURT
    9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   10
   11   TYLER COVINGTON                            CASE NO.:
                                                   2:20-cv-04526-SVW-AFM
   12                Plaintiff,
   13                                              STIPULATED PROTECTIVE
        v.                                         ORDER
   14   TARGET CORPORATION, a                      Action Filed: May 22, 2020
        business entity; and DOES 1 through        State Complaint Filed: February 11,
   15   100, inclusive,                            2020
   16                Defendants.
   17
   18 1.      A. PURPOSES AND LIMITATIONS
   19         Discovery in this action is likely to involve production of confidential,
   20 proprietary or private information for which special protection from public
   21 disclosure and from use for any purpose other than prosecuting this litigation may
   22 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   23 enter the following Stipulated Protective Order. The parties acknowledge that this
   24 Order does not confer blanket protections on all disclosures or responses to
   25 discovery and that the protection it affords from public disclosure and use extends
   26 only to the limited information or items that are entitled to confidential treatment
   27 under the applicable legal principles.
   28 ///

                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 2 of 16 Page ID #:276




    1         B. GOOD CAUSE STATEMENT
    2         This action is likely to involve trade secrets and other valuable research,
    3 development, commercial, financial, technical and/or proprietary information for
    4 which special protection from public disclosure and from use for any purpose other
    5 than prosecution of this action is warranted. Such confidential and proprietary
    6 materials and information consist of, among other things, confidential business or
    7 financial information, information regarding confidential business practices, or other
    8 confidential research, development, or commercial information (including
    9 information implicating privacy rights of third parties), information otherwise
   10 generally unavailable to the public, or which may be privileged or otherwise
   11 protected from disclosure under state or federal statutes, court rules, case decisions,
   12 or common law. Accordingly, to expedite the flow of information, to facilitate the
   13 prompt resolution of disputes over confidentiality of discovery materials, to
   14 adequately protect information the parties are entitled to keep confidential, to ensure
   15 that the parties are permitted reasonable necessary uses of such material in
   16 preparation for and in the conduct of trial, to address their handling at the end of the
   17 litigation, and serve the ends of justice, a protective order for such information is
   18 justified in this matter. It is the intent of the parties that information will not be
   19 designated as confidential for tactical reasons and that nothing be so designated
   20 without a good faith belief that it has been maintained in a confidential, non-public
   21 manner, and there is good cause why it should not be part of the public record of this
   22 case.
   23         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   24 SEAL
   25         The parties further acknowledge, as set forth in Section 12.3, below, that this
   26 Stipulated Protective Order does not entitle them to file confidential information
   27 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   28 and the standards that will be applied when a party seeks permission from the court
                                                2
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 3 of 16 Page ID #:277




    1 to file material under seal.
    2         There is a strong presumption that the public has a right of access to judicial
    3 proceedings and records in civil cases. In connection with non-dispositive motions,
    4 good cause must be shown to support a filing under seal. See Kamakana v. City and
    5 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
    6 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
    7 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
    8 require good cause showing), and a specific showing of good cause or compelling
    9 reasons with proper evidentiary support and legal justification, must be made with
   10 respect to Protected Material that a party seeks to file under seal. The parties’ mere
   11 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
   12 without the submission of competent evidence by declaration, establishing that the
   13 material sought to be filed under seal qualifies as confidential, privileged, or
   14 otherwise protectable—constitute good cause.
   15         Further, if a party requests sealing related to a dispositive motion or trial, then
   16 compelling reasons, not only good cause, for the sealing must be shown, and the
   17 relief sought shall be narrowly tailored to serve the specific interest to be protected.
   18 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
   19 each item or type of information, document, or thing sought to be filed or introduced
   20 under seal in connection with a dispositive motion or trial, the party seeking
   21 protection must articulate compelling reasons, supported by specific facts and legal
   22 justification, for the requested sealing order. Again, competent evidence supporting
   23 the application to file documents under seal must be provided by declaration.
   24 Any document that is not confidential, privileged, or otherwise protectable in
   25 its entirety will not be filed under seal if the confidential portions can be redacted.
   26 If documents can be redacted, then a redacted version for public viewing, omitting
   27 only the confidential, privileged, or otherwise protectable portions of the document,
   28 shall be filed. Any application that seeks to file documents under seal in their
                                               3
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 4 of 16 Page ID #:278




    1 entirety should include an explanation of why redaction is not feasible.
    2 2. DEFINITIONS
    3         2.1 Action: [this pending federal lawsuit]. [*Option: consolidated or related
    4 actions.]
    5         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
    6 information or items under this Order.
    7         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
    8 it is generated, stored or maintained) or tangible things that qualify for protection
    9 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   10 Cause Statement.
   11         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
   12 their support staff).
   13         2.5 Designating Party: a Party or Non-Party that designates information or
   14 items that it produces in disclosures or in responses to discovery as
   15 “CONFIDENTIAL.”
   16         2.6 Disclosure or Discovery Material: all items or information, regardless
   17 of the medium or manner in which it is generated, stored, or maintained (including,
   18 among other things, testimony, transcripts, and tangible things), that are produced or
   19 generated in disclosures or responses to discovery in this matter.
   20         2.7 Expert: a person with specialized knowledge or experience in a matter
   21 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   22 an expert witness or as a consultant in this Action.
   23         2.8 House Counsel: attorneys who are employees of a party to this Action.
   24 House Counsel does not include Outside Counsel of Record or any other outside
   25 counsel.
   26         2.9 Non-Party: any natural person, partnership, corporation, association or
   27 other legal entity not named as a Party to this action.
   28
                                              4
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 5 of 16 Page ID #:279




    1         2.10 Outside Counsel of Record: attorneys who are not employees of a party
    2 to this Action but are retained to represent or advise a party to this Action and
    3 have appeared in this Action on behalf of that party or are affiliated with a law firm
    4 that has appeared on behalf of that party, and includes support staff.
    5         2.11 Party: any party to this Action, including all of its officers, directors,
    6 employees, consultants, retained experts, and Outside Counsel of Record (and their
    7 support staffs).
    8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
    9 Discovery Material in this Action.
   10         2.13 Professional Vendors: persons or entities that provide litigation
   11 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   13 and their employees and subcontractors.
   14         2.14 Protected Material: any Disclosure or Discovery Material that is
   15 designated as “CONFIDENTIAL.”
   16         2.15 Receiving Party: a Party that receives Disclosure or Discovery
   17 Material from a Producing Party.
   18 3. SCOPE
   19         The protections conferred by this Stipulation and Order cover not only
   20 Protected Material (as defined above), but also (1) any information copied or
   21 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   22 compilations of Protected Material; and (3) any testimony, conversations, or
   23 presentations by Parties or their Counsel that might reveal Protected Material.
   24 Any use of Protected Material at trial shall be governed by the orders of the
   25 trial judge. This Order does not govern the use of Protected Material at trial.
   26 4. DURATION
   27         Once a case proceeds to trial, information that was designated as
   28 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                                               5
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 6 of 16 Page ID #:280




    1 as an exhibit at trial becomes public and will be presumptively available to all
    2 members of the public, including the press, unless compelling reasons supported by
    3 specific factual findings to proceed otherwise are made to the trial judge in advance
    4 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
    5 showing for sealing documents produced in discovery from “compelling reasons”
    6 standard when merits-related documents are part of court record). Accordingly, the
    7 terms of this protective order do not extend beyond the commencement of the trial.
    8 5. DESIGNATING PROTECTED MATERIAL
    9         5.1 Exercise of Restraint and Care in Designating Material for Protection.
   10 Each Party or Non-Party that designates information or items for protection under
   11 this Order must take care to limit any such designation to specific material that
   12 qualifies under the appropriate standards. The Designating Party must designate for
   13 protection only those parts of material, documents, items or oral or written
   14 communications that qualify so that other portions of the material, documents, items
   15 or communications for which protection is not warranted are not swept unjustifiably
   16 within the ambit of this Order.
   17         Mass, indiscriminate or routinized designations are prohibited. Designations
   18 that are shown to be clearly unjustified or that have been made for an improper
   19 purpose (e.g., to unnecessarily encumber the case development process or to impose
   20 unnecessary expenses and burdens on other parties) may expose the Designating
   21 Party to sanctions.
   22         If it comes to a Designating Party’s attention that information or items that it
   23 designated for protection do not qualify for protection, that Designating Party must
   24 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   25 5.2 Manner and Timing of Designations. Except as otherwise provided in
   26 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   27 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   28 under this Order must be clearly so designated before the material is disclosed or
                                               6
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 7 of 16 Page ID #:281




    1 produced.
    2        Designation in conformity with this Order requires:
    3               (a) for information in documentary form (e.g., paper or electronic
    4 documents, but excluding transcripts of depositions or other pretrial or trial
    5 proceedings), that the Producing Party affix at a minimum, the legend
    6 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
    7 contains protected material. If only a portion of the material on a page qualifies for
    8 protection, the Producing Party also must clearly identify the protected portion(s)
    9 (e.g., by making appropriate markings in the margins).
   10        A Party or Non-Party that makes original documents available for inspection
   11 need not designate them for protection until after the inspecting Party has indicated
   12 which documents it would like copied and produced. During the inspection and
   13 before the designation, all of the material made available for inspection shall be
   14 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   15 documents it wants copied and produced, the Producing Party must determine which
   16 documents, or portions thereof, qualify for protection under this Order. Then,
   17 before producing the specified documents, the Producing Party must affix the
   18 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   19 portion of the material on a page qualifies for protection, the Producing Party also
   20 must clearly identify the protected portion(s) (e.g., by making appropriate markings
   21 in the margins).
   22               (b) for testimony given in depositions that the Designating Party
   23 Identifies the Disclosure or Discovery Material on the record, before the close of the
   24 deposition all protected testimony.
   25               (c) for information produced in some form other than documentary and
   26 for any other tangible items, that the Producing Party affix in a prominent place on
   27 the exterior of the container or containers in which the information is stored the
   28 legend “CONFIDENTIAL.” If only a portion or portions of the information
                                              7
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 8 of 16 Page ID #:282




    1 warrants protection, the Producing Party, to the extent practicable, shall identify the
    2 protected portion(s).
    3         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
    4 failure to designate qualified information or items does not, standing alone, waive
    5 the Designating Party’s right to secure protection under this Order for such material.
    6 Upon timely correction of a designation, the Receiving Party must make reasonable
    7 efforts to assure that the material is treated in accordance with the provisions of this
    8 Order.
    9 6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   10         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
   11 designation of confidentiality at any time that is consistent with the Court’s
   12 Scheduling Order.
   13         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
   14 resolution process under Local Rule 37-1 et seq.
   15         6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
   16 joint stipulation pursuant to Local Rule 37-2.
   17         6.4 The burden of persuasion in any such challenge proceeding shall be on
   18 the Designating Party. Frivolous challenges, and those made for an improper
   19 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   20 parties) may expose the Challenging Party to sanctions. Unless the Designating
   21 Party has waived or withdrawn the confidentiality designation, all parties shall
   22 continue to afford the material in question the level of protection to which it is
   23 entitled under the Producing Party’s designation until the Court rules on the
   24 challenge.
   25 7. ACCESS TO AND USE OF PROTECTED MATERIAL
   26         7.1 Basic Principles. A Receiving Party may use Protected Material that is
   27 disclosed or produced by another Party or by a Non-Party in connection with this
   28 Action only for prosecuting, defending or attempting to settle this Action. Such
                                               8
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 9 of 16 Page ID #:283




    1 Protected Material may be disclosed only to the categories of persons and under the
    2 conditions described in this Order. When the Action has been terminated, a
    3 Receiving Party must comply with the provisions of section 13 below (FINAL
    4 DISPOSITION).
    5        Protected Material must be stored and maintained by a Receiving Party at a
    6 location and in a secure manner that ensures that access is limited to the persons
    7 authorized under this Order.
    8        7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
    9 otherwise ordered by the court or permitted in writing by the Designating Party, a
   10 Receiving Party may disclose any information or item designated
   11 “CONFIDENTIAL” only to:
   12               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   13 well as employees of said Outside Counsel of Record to whom it is reasonably
   14 necessary to disclose the information for this Action;
   15               (b) the officers, directors, and employees (including House Counsel) of
   16 the Receiving Party to whom disclosure is reasonably necessary for this Action;
   17               (c) Experts (as defined in this Order) of the Receiving Party to whom
   18 disclosure is reasonably necessary for this Action and who have signed the
   19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   20               (d) the court and its personnel;
   21               (e) court reporters and their staff;
   22               (f) professional jury or trial consultants, mock jurors, and Professional
   23 Vendors to whom disclosure is reasonably necessary for this Action and who have
   24 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25               (g) the author or recipient of a document containing the information or
   26 a custodian or other person who otherwise possessed or knew the information;
   27               (h) during their depositions, witnesses, and attorneys for witnesses, in
   28
                                               9
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 10 of 16 Page ID #:284




    1 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    2 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
    3 they will not be permitted to keep any confidential information unless they sign the
    4 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    5 agreed by the Designating Party or ordered by the court. Pages of transcribed
    6 deposition testimony or exhibits to depositions that reveal Protected Material may
    7 be separately bound by the court reporter and may not be disclosed to anyone except
    8 as permitted under this Stipulated Protective Order; and
    9               (i) any mediator or settlement officer, and their supporting personnel,
   10 mutually agreed upon by any of the parties engaged in settlement discussions.
   11 8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   12 IN OTHER LITIGATION
   13         If a Party is served with a subpoena or a court order issued in other litigation
   14 that compels disclosure of any information or items designated in this Action as
   15 “CONFIDENTIAL,” that Party must:
   16               (a) promptly notify in writing the Designating Party. Such notification
   17 shall include a copy of the subpoena or court order;
   18               (b) promptly notify in writing the party who caused the subpoena or
   19 order to issue in the other litigation that some or all of the material covered by the
   20 subpoena or order is subject to this Protective Order. Such notification shall include
   21 a copy of this Stipulated Protective Order; and
   22               (c) cooperate with respect to all reasonable procedures sought to be
   23 pursued by the Designating Party whose Protected Material may be affected.
   24 If the Designating Party timely seeks a protective order, the Party served with
   25 the subpoena or court order shall not produce any information designated in this
   26 action as “CONFIDENTIAL” before a determination by the court from which the
   27 subpoena or order issued, unless the Party has obtained the Designating Party’s
   28 permission. The Designating Party shall bear the burden and expense of seeking
                                               10
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 11 of 16 Page ID #:285




    1 protection in that court of its confidential material and nothing in these provisions
    2 should be construed as authorizing or encouraging a Receiving Party in this Action
    3 to disobey a lawful directive from another court.
    4         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    5 PRODUCED IN THIS LITIGATION
    6               (a) The terms of this Order are applicable to information produced by a
    7 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    8 produced by Non-Parties in connection with this litigation is protected by the
    9 remedies and relief provided by this Order. Nothing in these provisions should be
   10 construed as prohibiting a Non-Party from seeking additional protections.
   11               (b) In the event that a Party is required, by a valid discovery request, to
   12 produce a Non-Party’s confidential information in its possession, and the Party is
   13 subject to an agreement with the Non-Party not to produce the Non-Party’s
   14 confidential information, then the Party shall:
   15                      (1) promptly notify in writing the Requesting Party and the Non
   16                      Party that some or all of the information requested is subject to a
   17                      confidentiality agreement with a Non-Party;
   18                      (2) promptly provide the Non-Party with a copy of the Stipulated
   19                      Protective Order in this Action, the relevant discovery request(s),
   20                      and a reasonably specific description of the information
   21                      requested; and
   22                      (3) make the information requested available for inspection by
   23                      the Non-Party, if requested.
   24               (c) If the Non-Party fails to seek a protective order from this court
   25 within 14 days of receiving the notice and accompanying information, the Receiving
   26 Party may produce the Non-Party’s confidential information responsive to the
   27 discovery request. If the Non-Party timely seeks a protective order, the Receiving
   28 Party shall not produce any information in its possession or control that is subject to
                                              11
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 12 of 16 Page ID #:286




    1 the confidentiality agreement with the Non-Party before a determination by the
    2 court.
    3          Absent a court order to the contrary, the Non-Party shall bear the burden and
    4 expense of seeking protection in this court of its Protected Material.
    5 10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    7 Protected Material to any person or in any circumstance not authorized under this
    8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    9 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   11 persons to whom unauthorized disclosures were made of all the terms of this Order,
   12 and (d) request such person or persons to execute the “Acknowledgment and
   13 Agreement to Be Bound” that is attached hereto as Exhibit A.
   14 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   15 PROTECTED MATERIAL
   16          When a Producing Party gives notice to Receiving Parties that certain
   17 inadvertently produced material is subject to a claim of privilege or other protection,
   18 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   19 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   20 procedure may be established in an e-discovery order that provides for production
   21 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   22 (e), insofar as the parties reach an agreement on the effect of disclosure of a
   23 communication or information covered by the attorney-client privilege or work
   24 product protection, the parties may incorporate their agreement in the stipulated
   25 protective order submitted to the court.
   26 12. MISCELLANEOUS
   27          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   28 person to seek its modification by the Court in the future.
                                                12
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 13 of 16 Page ID #:287




    1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    2 Protective Order, no Party waives any right it otherwise would have to object to
    3 disclosing or producing any information or item on any ground not addressed in this
    4 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    5 ground to use in evidence of any of the material covered by this Protective Order.
    6         12.3 Filing Protected Material. A Party that seeks to file under seal any
    7 Protected Material must comply with Local Civil Rule 79-5. Protected Material
    8 may only be filed under seal pursuant to a court order authorizing the sealing of the
    9 specific Protected Material at issue. If a Party’s request to file Protected Material
   10 under seal is denied by the court, then the Receiving Party may file the information
   11 in the public record unless otherwise instructed by the court.
   12 13. FINAL DISPOSITION
   13         After the final disposition of this Action, as defined in paragraph 4, within 60
   14 days of a written request by the Designating Party, each Receiving Party must return
   15 all Protected Material to the Producing Party or destroy such material. As used in
   16 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   17 summaries, and any other format reproducing or capturing any of the Protected
   18 Material. Whether the Protected Material is returned or destroyed, the Receiving
   19 Party must submit a written certification to the Producing Party (and, if not the same
   20 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   21 (by category, where appropriate) all the Protected Material that was returned or
   22 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   23 abstracts, compilations, summaries or any other format reproducing or capturing any
   24 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   25 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   26 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   27 reports, attorney work product, and consultant and expert work product, even if such
   28 materials contain Protected Material. Any such archival copies that contain or
                                               13
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 14 of 16 Page ID #:288




    1 constitute Protected Material remain subject to this Protective Order as set forth in
    2 Section 4 (DURATION).
    3 14. VIOLATION
    4        Any violation of this Order may be punished by appropriate measures
    5 including, without limitation, contempt proceedings and/or monetary sanctions.
    6
    7 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    8 DATED: June 3, 2020
    9 RAYMOND GHERMEZIAN, ESQ.
   10
   11 /s/ Raymond Ghermezian, APLC
      By: Raymond Ghermezian, APLC
   12 Attorneys for Plaintiff TYLER COVINGTON
   13 DATED: June 3, 2020
   14 QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
   15
   16 /s/ David G. Halm
      By: David G. Halm, Esq.
   17 Attorneys for Defendant TARGET CORPORATION
   18
   19 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   20 DATED: _6/8/2020_______________________
   21
   22
   23
      _____________________________________
   24 HON. ALEXANDER F. MacKINNON
   25 United States Magistrate Judge
   26
   27
   28
                                              14
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 15 of 16 Page ID #:289




    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3 I, _____________________________ [print or type full name], of
    4 _________________ [print or type full address], declare under penalty of perjury
    5 that I have read in its entirety and understand the Stipulated Protective Order that
    6 was issued by the United States District Court for the Central District of California
    7 on [date] in the case of Tyler Covington v. Target Corporation, et al., United States
    8 District Court, Central District of California – Western Division, Case No.
    9 2:20-cv-04526-SVW-AFM. I agree to comply with and to be bound by all the terms
   10 of this Stipulated Protective Order and I understand and acknowledge that failure to
   11 so comply could expose me to sanctions and punishment in the nature of contempt. I
   12 solemnly promise that I will not disclose in any manner any information or item that
   13 is subject to this Stipulated Protective Order to any person or entity except in strict
   14 compliance with the provisions of this Order. I further agree to submit to the
   15 jurisdiction of the United States District Court for the Central District of California
   16 for enforcing the terms of this Stipulated Protective Order, even if such enforcement
   17 proceedings occur after termination of this action. I hereby appoint
   18 __________________________ [print or type full name] of
   19 _______________________________________ [print or type full address and
   20 telephone number] as my California agent for service of process in connection with
   21 this action or any proceedings related to enforcement of this Stipulated Protective
   22 Order.
   23 Date: ______________________________________
   24 City and State where sworn and signed: _________________________________
   25
   26 Printed name: _______________________________
   27
   28 Signature: __________________________________
                                               15
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04526-SVW-AFM Document 12 Filed 06/08/20 Page 16 of 16 Page ID #:290




    1                                PROOF OF SERVICE
    2       I declare that I am and was at the time of service of the papers herein, over the
      age of eighteen (18) years and am not a party to the action. I am employed in the
    3 County of Los Angeles, California. My business address is 500 N. Brand
      Boulevard, Suite 1650, Glendale, California 91203.
    4
    5       On June 4, 2020, true and correct copy of the document entitled
      STIPULATED PROTECTIVE ORDER, was served as follows:
    6
           (BY CM/ECF) I hereby certify that on this date, I electronically filed the
    7       foregoing with the Clerk of the Court using the CM/ECF system which will s
            end notification of such filing to the e-mail addresses denoted on the
    8       Electronic Mail notice list, and I hereby certify that I have mailed the
            foregoing document or paper via the United States Postal Service to the non-
    9       CM/ECF participants (if any) indicated on the Manual Notice list.
   10       BY FIRST-CLASS MAIL: By enclosing the document in envelopes
             addressed to the interested parties.
   11
            VIA FACSIMILE TRANSMISSION From facsimile number (213) 486-
   12        0049 to the facsimile number of the interested parties. The facsimile
             transmission was successful.
   13
            VIA ELECTRONIC SERVICE: My electronic business address is
   14        enshia.greer@qpwblaw.com. The document was electronically served upon
             the interested parties.
   15
      Raymond Ghermezian, Esq.
   16 Raymond Ghermezian, APLC
      3435 Wilshire Boulevard, Suite 1800
   17 Los Angeles, California 90010
      Telephone Number: (323) 900-5800
   18 Facsimile Number: (323) 900-5801
      Email: raymond@ghermezianlaw.com.
   19
             I am readily familiar with the firm’s practice of collection and processing
   20 correspondence for mailing. Under that practice, it would be deposited with the
      United States Postal Service on that same day with postage thereon fully prepaid at
   21 Los Angeles, California, in the ordinary course of business. I am aware that on
      motion of the party served, service is presumed invalid if postal cancellation date or
   22 postage meter date is more than one day after the date of deposit for mailing in
      affidavit.
   23
             I declare under penalty of perjury under the laws of the State of California
   24 that the foregoing is true and correct. Executed on June 4, 2020, at Glendale,
      California.
   25        _____________________________/s/ Enshia J. Greer ______
                                                     Enshia J. Greer
   26
   27
   28
                                              16
                                 STIPULATED PROTECTIVE ORDER
